Title: Import and Tonnage Duties, [8 April] 1789
From: Madison, James
To: 


[8 April 1789]
Mr. Madison. I take the liberty Mr. Chairman, at this early stage of the business to introduce to the committee a subject, which appears to me, to be of the greatest magnitude; a subject, Sir, that requires our first attention, and our united exertions.
No gentleman here can be unacquainted with the numerous claims upon our justice; nor with the impotency which prevented the late Congress of the United States from carrying into effect, the dictates of gratitude and policy.
The union, by the establishment of a more effective government having recovered from the state of imbecility, that heretofore prevented a performance of its duty, ought, in its first act, to revive those principles of honor and honesty that have too long lain dormant.
The deficiency in our treasury has been too notorious to make it necessary for me to animadvert upon that subject. Let us content our selves with endeavouring to remedy the evil. To do this a national revenue must be obtained; but the system must be such an one, that, while it secures the object of revenue, it shall not be oppressive to our constituents: Happy it is for us that such a system is within our power; for I apprehend that both these objects may be obtained from an impost on articles imported into the United States.
In pursuing this measure, I know that two points occur for our consideration. The first, respects the general regulation of commerce, which in my opinion ought to be as free as the policy of nations will admit. The second, relates to revenue alone, and this is the point I mean more particularly to bring into the view of the committee.
Not being at present possessed of sufficient materials for fully elucidating these points, and our situation admitting of no delay, I shall propose such articles and regulations only, as are likely to occasion the least difficulty.
The propositions made on this subject by Congress in 1783, having received, generally, the approbation of the several states of the union, in some form or other, seem well calculated to become the basis of the temporary system, which I wish the committee to adopt. I am well aware that the changes, which have taken place in many of the states, and in our public circumstances, since that period, will require, in some degree, a deviation from the scale of duties then affixed: nevertheless, for the sake of that expedition, which is necessary in order to embrace the spring importations, I should recommend a general adherence to the plan.
This, Sir, with the addition of a clause or two, on the subject of tonnage, I will now read, and, with leave, submit it to the committee, hoping it may meet their approbation, as an expedient rendered eligible by the urgent occasion there is for the speedy supplies to the federal treasury, and a speedy rescue of our trade from its present anarchy.
Resolved, as the opinion of this committee, That the following duties ought to be levied on goods wares and merchandise imported into the United States, viz.

On rum, per gallon,  of a dollar.
On all other spiritous liquors
On molasses
On Madeira wine
On all other wines
On common bohea teas, per lb.
On all other teas
On pepper
On brown sugars
On loaf sugars
On all other sugars
On cocoa and coffee
On all other articles  per cent. on their value at the time and place of importation.

That there ought, moreover, to be levied on all vessels in which goods, wares or merchandises, shall be imported, the duties following, viz. On all vessels built within the United States, and belonging wholly to citizens thereof, at the rate of  per ton.
On all vessels belonging wholly to the subjects of powers with whom the United States have formed treaties, or partly to the subjects of such powers, and partly to citizens of the said states at the rate of
On all vessels belonging wholly or in part to the subjects of other powers, at the rate of
